Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.

The rejection of claim(s) 1 and 16 under 35 U.S.C. 102 (a)(2) as unpatentable over Demizu et al. (US 2017/0365419) is maintained.
A) Applicant argues that Demizu does not disclose or suggest a device in which “the end face of the first end is in contact with the external electrode” as recited by amended claims 1 and 16.  Applicant further argues that Fig. 2 of Demizu illustrates the end face of the second plating layer (143) is exposed from the package body not the end face of the first end of the anode foil.  
- Demizu teaches in paragraph 67, lines 5-6, that the first (142) and second (143) are optional and the end of the anode foil would be exposed from the package and (directly) connected to the external electrode. 

The rejection of claim(s) 22 under 35 U.S.C. 102 (a)(1) as unpatentable over Shiraishi et al. (US 2002/0001169) is maintained.
A) Applicant argues that Shiraishi et al. do not disclose the first electrode layer is a metal layer, and the second electrode layer is an electrically conductive resin layer. 
-Shiraishi et al. disclose an electrolytic capacitor, comprising:
at least one capacitor element (1-3) including:
an anode foil (1) having a first part including a first end (right), and a second part including a second end (left),
a dielectric layer (2) formed on at least a surface of the second part (right), and
a cathode part (3) covering at least part of the dielectric layer (2);
a package body (8) enclosing the capacitor element (1-3); and
an external electrode (6, 21), wherein at least an end face of the first end includes only a first core portion (1 – [0048]-[0049]),
the second part includes a second core portion (1 – right) and a porous portion (1 – right – [0048]-[0049] – dielectric formed on the porous portion) at least at a surface of the second part 
the first core portion is larger in thickness than the second core portion (fig. 10b),
at least an end face of the first end (right) is exposed from the package body (8) and is in contact with the external electrode (6, 21a, 21b), 
the external electrode (6, 21a, 21b) has a first electrode layer (21a, 21b) and a second electrode layer (6) on a first surface of the first electrode layer, the first electrode layer covering the end face of the first end exposed from the package body (8),
the first electrode layer (21a, 21b) is a metal layer [0060], and 
the second electrode layer (6) is an electrically conductive resin layer [0061].
Applicant’s arguments with respect to claim(s) 8, 12, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 10-11, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demizu et al. (US 2017/0365419).
Regarding claim 1, Demizu et al. disclose in fig. 2-4, an electrolytic capacitor (title), comprising:
at least one capacitor element (170) including
an anode foil (141 – [0066]) having a first part including a first end (right), and a second part including a second end (left),
a dielectric layer (151) formed on at least a surface of the second part (left), and
a cathode part (160) covering at least part of the dielectric layer (151);
an electrically insulating member (141) insulating the first part (right) from the cathode part (160);
a package body (110) enclosing the capacitor element (170); and
an external electrode (130), wherein the first part (right) includes a porous portion (see fig. 3),
at least a surface of the second part (right) has a porous portion (see fig. 3), a thickness of the anode foil (141) at an end face of the first end (right) is the same as a thickness of the anode foil (141) at the second part (left),
the package body (110) includes a first filler [0130],
the insulating member (151) includes no filler [0123],
the insulating member (151) has an end A (right) on a side of the first end (right) and an end B on a side of the second part (left), 
the end face of the first end (right) and an end face of the end A (right) are each exposed from the package body (110) and the end face of the first end is in contact with the external electrode ((130) – applicant should also note that plating layers 142, 143 are optional - [0067]); 
the external electrode (130) has a first electrode layer (131)  and a second electrode layer (132) formed on a surface of the first electrode layer (131), the first electrode layer covering the end face of the first end (right) exposed from the package body (110); and 
an end face of the second end is covered with the cathode part (160). 
Regarding claim 3, Demizu et al. disclose a plurality of the capacitor elements (170) being stacked, with the anode foils (141) oriented in a similar direction and overlapped with each other, wherein
in the plurality of the capacitor elements (170), the first parts (right) adjacent to each other in a stacking direction (T) are apart from each other, and part of the package body (110) is present between the first parts adjacent to each other (see fig. 4).
Regarding claim 4, Demizu et al. disclose the first electrode layer (131) covers part of a surface of the package body (110).
Regarding claim 8, Demizu et al. disclose the package body (112) includes an epoxy resin [0062].
Demizu et al. disclose the claimed invention except for the insulating member of the solid electrolytic capacitor is an epoxy resin (same material as the package body).
Epoxy resin is a well-known insulator material used in the solid electrolytic capacitor art. 
Lacking unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the insulator material of Demizu et al. to include an epoxy resin since, insulator materials are selected based on design considerations and tradeoffs between cost and mechanical properties.  
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Demizu et al. disclose the anode foil (141) has a porous portion (right - fig. 3), and the insulating member (151) is formed to fill unevenness of a surface of the porous portion (right – fig. 3).
Regarding claim 11, Demizu et al. disclose the end A of the insulating member (151) is in contact with the external electrode (130).
Regarding claim 16, Demizu et al. disclose a manufacturing method of an electrolytic capacitor, the method comprising:
a first step (S1) of preparing an anode foil (141) having a first part including one end, and a second part including an other end opposite the one end, the anode foil (141) having a dielectric layer (150) formed on at least a surface of the second part;
a second step (S3) of forming a cathode part (160) covering at least part of the dielectric layer (150), to obtain a capacitor element (170);
a third step of covering at least one the capacitor element with a package body (110) including a first filler [0130];
a fourth step [0131] of forming an end face of the first part, on a side of the one end, after the third step, to expose the end face from the package body ((110) – see also [0067]); 
a fifth step of bringing the end face of the first part into contact with an external electrode [0138], and
a sixth step (S2) of disposing, on at least part of the anode foil (141), an electrically insulating member (150) for insulating the first part from the cathode part, after the first step (S1) and before the second step (S3), the insulating member including no filler [0123], wherein
the first step (S1) includes a step of forming a porous portion [0065] at a surface of the first part and the second part, and a step of forming the dielectric layer (150) on a surface of the porous portion of at least the second part,
in the fourth step  [0131], the anode foil (131) and the insulating member (151) are partially removed together with the package body, to expose the end face of the first part and an end face of the insulating member from the package body, 
a thickness of the anode foil (131) at the end face of the first part is the same as a thickness of the anode foil at the second part.
the external electrode (130) has a first electrode layer (131)  and a second electrode layer (132) formed on a surface of the first electrode layer (131), the first electrode layer covering the end face of the first end (right) exposed from the package body (110).
Regarding claim 20, Demizu et al. disclose the external electrode (130) includes a first electrode layer (131) and a second electrode layer (132); and the fifth step includes a step of covering with the first electrode layer, the end face of the first part and the end face of the insulating member (151), the end faces being exposed from the package body, together with at least part of an exposed face of the package body (110), and a step of forming the second electrode layer (132) on a surface of the first electrode layer (131).

Claim(s) 7, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Demizu et al. (US 2017/0365419).
Regarding claim 7, Demizu et al. disclose the insulating member (151) has a length measured from the end A to the end B of 0.5 mm to 3 mm.
The length of the insulating member (151) is 0.025 to 0.5 multiplied by the length of the insulating body (110) [0078]. 
If the capacitor has a length of 3.5 mm [0055] and the length (thickness) of the external electrodes is ~0.15 mm (see fig. 9), then the capacitor package has a length of about 3.2 mm.  Therefore, the length measured from end A to the end B would be from 0.08 mm to 1.6 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 18, Demizu et al. disclose the sixth step includes a step of impregnating a liquid resin (masking process) into at least part of the surface of the porous portion to form the insulating member. 
Demizu et al. illustrate the polymer impregnates the porous portion (fig. 3).
Demizu et al. do not specifically state that sixth step includes a step of impregnating a liquid resin into at least part of the surface of the porous portion to form the insulating member.
Applying a liquid insulator is known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Demizu et al. using a step of impregnating a liquid resin into the surface of the porous portion to form the insulating member since such a modification would allow for the insulating material to completely impregnate the porous portion. 
Regarding claim 19, Demizu et al. disclose in the fourth step, the anode foil (131) and the insulating member (151) are partially removed together with the package body, so that the insulating member (151) has a length measured from an end A on a side to be exposed from the packaging body to an end B on a side of the cathode part of 0.5 mm or more and 3 mm or less.
The length of the insulating member (151) is 0.025 to 0.5 multiplied by the length of the insulating body (110) [0078]. 
If the capacitor has a length of 3.5 mm [0055] and the length (thickness) of the external electrodes is ~0.15 mm (see fig. 9), then the insulating body has a length of about 3.2 mm.  Therefore, the length measured from end A to the end B would be from 0.08 mm to 1.6 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. (US 2002/0001169).
Regarding claim 22, Shiraishi et al. disclose an electrolytic capacitor, comprising:
at least one capacitor element (1-3) including:
an anode foil (1) having a first part including a first end (right), and a second part including a second end (left),
a dielectric layer (2) formed on at least a surface of the second part (right), and
a cathode part (3) covering at least part of the dielectric layer (2);
a package body (8) enclosing the capacitor element (1-3); and
an external electrode (6, 21), wherein at least an end face of the first end includes only a first core portion (1 – [0048]-[0049]),
the second part includes a second core portion (1 – right) and a porous portion (1 – right – [0048]-[0049] – dielectric formed on the porous portion) at least at a surface of the second part 
the first core portion is larger in thickness than the second core portion (fig. 10b),
at least an end face of the first end (right) is exposed from the package body (8) and is in contact with the external electrode (6, 21a, 21b), 
the external electrode (6, 21a, 21b) has a first electrode layer (21a, 21b) and a second electrode layer (6) on a first surface of the first electrode layer, the first electrode layer covering the end face of the first end exposed from the package body (8),
the first electrode layer (21a, 21b) is a metal layer [0060], and 
the second electrode layer (6) is an electrically conductive resin layer [0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. (US 2017/0365419) in view of Kuromi (US 2017/0140877).
Regarding claims 5 and 21, Tsutsumi discloses the claimed invention except for the external electrode comprising a first metal electrode layer and a second conductive resin electrode layer formed on the first electrode layer. 
Kuromi discloses a solid electrolytic capacitor having an external electrode (8A, 8B), wherein the external electrode comprises a first electrode layer (8A) and the second electrode layer (8B) is an electrically conductive resin layer [0047].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of Tsutsumi so that the external electrode includes a first metal electrode layer and a conductive polymer second electrode layer that comprises an electrically conductive resin, since external electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0071654) in view of Fukaumi et al. (US 5,377,073).
Regarding claim 12, Kimura et al. disclose in fig. 3, an electrolytic capacitor (title), comprising a stack of a plurality of the capacitor elements, the stack including: at least one of the capacitor elements (32) including: an anode foil (35) having a first part including a first end (left), and a second part including a second end (right), a dielectric layer (37) formed on at least a surface of the second part (left), and a cathode part (39) covering at least part of the dielectric layer(37): a package body (@ 43) enclosing the capacitor element; and an external electrode (47), wherein 
the first part (right) includes a porous portion (36),
at least a surface of the second part (left) has a porous portion (36),
an end face of the first end (left) is exposed from the package body (@43) and in contact with the external electrode (47).
Kimura et al. disclose the claimed invention except for the stack includes a spacer that is disposed between the capacitor elements adjacent to each other, on a side of the first part, wherein 
the spacer is made of a metal material, 
at a portion of the first part adjacent to the spacer, the porous portion is compressed and joined to the spacer, and
the spacer is exposed from the package body and in contact with the external electrode; and the spacer is apart and electrically insulated from the cathode part at least by a part of the package body. 
Fukaumi et al.  disclose a solid electrolytic capacitor comprising a stack of a plurality of solid electrolytic capacitors (11), each capacitor comprising 
an anode foil (5) having a first part including a first end (right), and a second part including a second end (left), a dielectric layer (6) formed on at least a surface of the second part (left), and a cathode part (7-9) covering at least part of the dielectric layer (6); and a package body (7) enclosing the capacitor element; 
the stack includes a spacer (2) that is disposed between the capacitor elements adjacent to each other, on a side of the first part (right), wherein 
the spacer (2) is made of a metal material (4, L: 28-35), 
at a portion of the first part adjacent to the spacer (2), the anode foil (5) is compressed (C: 2, L: 37-40) and joined to the spacer (2); wherein the spacer (2) is apart and electrically insulated from the cathode part (7-9) at least by a part of a package body (C: 5, L: 4-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Shiraishi et al. so that the stack includes a spacer that is disposed between the capacitor elements adjacent to each other, on a side of the first part, wherein the spacer is made of a metal material, 
at a portion of the first part adjacent to the spacer, the porous portion is compressed and joined to the spacer, and the spacer is exposed from the package body and in contact with the external electrode; and the spacer is apart and electrically insulated from the cathode part at least by a part of the package body, since such a modification would form a solid electrolytic capacitor where the anode foil can be shortened which makes it possible to improve the volumetric efficiency. 
*The modified Shiraishi et al. disclose the metal spacer is exposed from the package body. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0071654) and Fukaumi et al. (US 5,377,073), as applied to claim 12 above, and further in view of Murata (WO 2013046869).
Regarding claim 6,  the modified Kimura et al. disclose the claimed invention except for the capacitor element further comprises an electrically insulating member insulating the first part from the cathode part, and the spacer is apart and electrically insulated from the cathode part by the part of the insulating member,  the insulating member has an end A on a side of the first end and an end B on a side of the second part, and an end face of end A is in contact with the spacer. 
Murata discloses a solid electrolytic capacitor comprising an electrically insulating member (37) that insulates a first part (33- right) from the cathode part (32), the insulating member (37) has an end A on a side of the first end and an end B on a side of a second part, and the end face of the first end and an end face of the end A.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kimura et al. so that the capacitor element further comprises an electrically insulating member insulating the first part from the cathode part, and the spacer is apart and electrically insulated from the cathode part by the part of the insulating member,  the insulating member has an end A on a side of the first end and an end B on a side of the second part, and an end face of end A is in contact with the spacer, since such a modification would form a solid electrolytic capacitor where the cathode and anode are further isolated from one another. 
Regarding claim 15, the modified Kimura et al. disclose the first part and the spacer adjacent to each other are welded to each other (Fukaumi et al. – abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0071654), Fukaumi et al. (US 5,377,073), and Murata (WO 20130046869) as applied to claim 6 above, and further in view of Summy et al. (US 20170178821).
Regarding claim 9, the modified Kimura et al. disclose the insulating member incudes no filler (25 - oxide).
Kimura et al. disclose the claimed invention except for the package body comprises a filler.
Summey et al. disclose that it is known in the art to include a filler in a package body [0067].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of the modified Kimura et al. so that the package body includes a filler, since such a modification would form an encapsulant where thermal expansion is controlled. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0071654) in view of Fukaumi et al. (US 5,377,073) and Demizu et al. (US 2017/0365419).
Regarding claim 23, Kimura et al. disclose a manufacturing method of an electrolytic capacitor comprising a stack of a plurality of the capacitor elements (34), the method comprising:
a step of preparing the plurality of the capacitor elements (34) comprising the following first step and second step:
the first step of preparing an anode foil (35) having a first part including one end (left), and a second part (right) including an other end opposite the one end, the anode foil (35) having a dielectric layer (37) formed on at least a surface of the second part, and the second step of forming a cathode part (38) covering at least part of the dielectric layer (37), to obtain a capacitor element;
a stacking step of stacking the plurality of the capacitor elements to obtain the stack (see fig. 1);
a third step of covering the stack with a package body (@ 43);
a fourth step of forming an end face of the first part, on a side of the one end, after the third step, to expose the end face from the package body (@ 43);
a fifth step of bringing the end face of the first part into contact with an external electrode (47); and
the first step includes a step of forming a porous portion (36) at a surface of the first part and the second part, and a step of forming the dielectric layer (37) on a surface of the porous portion (36) of at least the second part.
Kimura et al. disclose the claimed invention except for a sixth step placing a spacer made of a metal material between the adjacent capacitor elements, on the first part side and apart from the cathode part, in the stack prior to the third step, when the plurality of the capacitor elements is stacked in the stacking step or after the stack is formed, wherein
in the fourth step, the anode foil and the spacer are partially removed together with the package body, to expose the end face of the first part and an end face of the spacer from the package body,
in the fifth step, the end face of the first part and the end face of the spacer into contact with the external electrode, 
in the third step, a part of the package body fills a space between the spacer and the cathode part, and electrically insulates the spacer from the cathode part, and 
at a portion of the first part adjacent to the spacer, the porous portion is compressed and joined to the spacer.
Fukaumi et al. disclose a solid electrolytic capacitor comprising a stack of a plurality of solid electrolytic capacitors (11), each capacitor comprising 
an anode foil (5) having a first part including a first end (right), and a second part including a second end (left), a dielectric layer (6) formed on at least a surface of the second part (left), and a cathode part (7-9) covering at least part of the dielectric layer (6); and a package body (fig. 7) enclosing the capacitor element; 
the stack includes a spacer (2) that is disposed between the capacitor elements (11) adjacent to each other, on a side of the first part (right), wherein 
the spacer (2) is made of a metal material (C: 4, L: 28-36);  
at a portion of the first part adjacent to the spacer (2), a portion is compressed (C: 2, L: 37-40) and joined to the spacer (2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of Kimura et al. so that the method includes a sixth step placing a spacer made of a metal material between the adjacent capacitor elements, on the first part side, in the stack prior to the third step, when the plurality of the capacitor elements is stacked in the stacking step or after the stack is formed, in the fifth step, the end face of the first part and the end face of the spacer into contact with the external electrode, and at a portion of the first part adjacent to the spacer, the porous portion is compressed and joined to the spacer, and in the third step, a part of the package body fills a space between the spacer and the cathode part, and electrically insulates the spacer from the cathode part, since such a modification, since such a modification would form a solid electrolytic capacitor where the anode foil can be shortened which makes it possible to improve the volumetric efficiency.
Demizu et al. disclose a fourth step  [0131] the cuts an anode foil (131) so to partially removed with a package body, to expose an end face of a first part from the package body.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Kimura et al. by including a fourth step of forming an end face of the first part, on a side of the one end, after the third step, to expose the end face from the package body, since such a modification would remove portions of the anode foil and conductive spacer in order to improve volumetric efficiency of the solid electrolytic capacitor. 
 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. (US 2016/0071654) in view of Taniguchi et al. (US 5,349,496).
Regarding claim 24, Demizu et al. disclose an electrolytic capacitor, comprising:
at least one capacitor element (170)
an anode foil (141) having a first part including a first end (right), and a second part including a second end (left),
a dielectric layer (150) formed on at least a surface of the second part (right), and
a cathode part (160) covering at least part of the dielectric layer (150);
an electrically insulating member (151) insulating the first part (right) from the cathode part (160);  
a package body (110) enclosing the capacitor element (170); and
an external electrode (130) on the anode side and an external electrode (120) on the cathode side, wherein
the first part includes a porous portion (see fig. 3),
at least a surface of the second part has a porous portion (see fig. 3),
a thickness of the anode foil (141) at an end face of the first end (right) is the same as a thickness of the anode foil (141) at the second part,
the package body (110) includes a first filler [0130],
the insulating member (151) includes no filler [0077],
the insulating member has an end A on a side of the first end and an end B on a side of the second part,
the end face of the first end and an end face of the end A are each exposed from the package body and the end face of the first end is in contact with the external electrode on the anode side (note – [0067]).
Demizu et al. disclose the claimed invention except for an end face of the cathode part is exposed from the package body and is in contact with the external electrode on the cathode side.
Taniguchi et al. a solid electrolytic capacitor wherein an end face of a cathode part (16 - see fig. 1)  that is exposed from a package body (20) and is in contact with an external electrode (24’-26’) on the cathode side.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the capacitor of Demizu et al. where an end face of the cathode part is exposed from the package body and is in contact with the external electrode on the cathode side, since such a modification would remove the need to use a cathode lead and increase volumetric efficiency.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848